 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of November 28, 2017, is
made by and between Marathon Patent Group, Inc., a Nevada corporation (the
“Company”), and the holder of the Warrant (as defined below) signatory hereto
(the “Holder”).

 

WHEREAS, pursuant to that certain Unit Purchase Agreement (the “Purchase
Agreement”) dated as of the date set forth on the signature page hereto (such
date, the “Warrant Issuance Date”), by and between the Holder and the Company,
the Holder, among things, purchased from the Company a 5% secured convertible
promissory note and a warrant (the “Warrant”) to purchase shares of the
Company’s common stock, $0.0001 par value per share (the “Common Stock”), as set
forth on the signature page hereto;

 

WHEREAS, the Company has authorized a new series of convertible preferred stock
designated as Series E Convertible Preferred Stock, $0.0001 par value, the terms
of which are set forth in the Certificate of Designation of Preferences, Rights
and Limitations of Series E Convertible Preferred Stock (the “Certificate of
Designations”) in the form attached hereto as Exhibit A (together with any
convertible preferred shares issued in replacement thereof in accordance with
the terms thereof, the “Preferred Stock”), which Preferred Stock shall be
convertible (the “Conversion Shares”) into Common stock, in accordance with the
terms of the Certificate of Designations

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Warrant for Preferred Stock.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

 

1. Terms of the Exchange. The Company and Holder agree that the Holder will
exchange the Warrant, and will relinquish any and all other rights he may have
under the Warrant (including, without limitation, Section 3(b)) in exchange for
such number of shares of the Preferred Stock as set forth on the signature page
hereto (the “Exchange Shares”). The Company and the Holder agree that the
Company’s obligations under the Registration Rights Agreement between the
Company and the Holder, dated as of the date of the Purchase Agreement (the
“Registration Rights Agreement”), shall remain in full force and effect and the
Conversion Shares shall be deemed “Registrable Securities” under the
Registration Rights Agreement. Notwithstanding anything to the contrary herein,
the terms of the Purchase Agreement and the Note shall remain in full force and
effect.

 

2. Closing. Upon satisfaction of the conditions set forth herein, a closing
shall occur at the principal offices of the Company, or such other location as
the parties shall mutually agree. At closing, Holder shall deliver the Warrant
to the Company and the Company shall deliver to such Holder a certificate
representing the Exchange Shares.

 

3. Further Assurances

 

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 



   

 

 

4. Representations and Warranties of the Holder. The Holder represents and
warrants, as of the date hereof and as of the closing, to the Company as
follows:

 

a.  Authorization; Enforcement. The Holder has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement by the Holder and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Holder and no further
action is required by the Holder. This Agreement has been (or upon delivery will
have been) duly executed by the Holder and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the Holder
enforceable against the Holder in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

b.   Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, the
Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

c.  Information Regarding Holder. Holder is an “accredited investor”, as such
term is defined in Rule 501 of Regulation D promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act,
is experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the Holder
to utilize the information made available by the Company to evaluate the merits
and risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own the Exchange
Shares. Holder is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof.

 

d.  Legend. The Holder understands that Exchange Shares have been issued (or
will be issued in the case of the Conversion Shares) pursuant to an exemption
from registration or qualification under the Securities Act and applicable state
securities laws, and except as set forth below, the Exchange Shares shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 



   

 

 

e.  Removal of Legends. Certificates evidencing the Exchange Shares shall not be
required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Exchange
Shares is effective under the Securities Act, (ii) following any sale of such
Exchange Shares pursuant to Rule 144 (as defined herein) (assuming the
transferor is not an affiliate of the Company), (iii) if such Exchange Shares
are eligible to be sold, assigned or transferred under Rule 144 and the
subscriber is not an affiliate of the Company (provided that the Holder provides
the Company with reasonable assurances that such Exchange Shares are eligible
for sale, assignment or transfer under Rule 144 which shall not include an
opinion of the Holder’s counsel), (iv) in connection with a sale, assignment or
other transfer (other than under Rule 144), provided that the Holder provides
the Company with an opinion of counsel to the Holder, in a generally acceptable
form, to the effect that such sale, assignment or transfer of the Exchange
Shares may be made without registration under the applicable requirements of the
Securities Act or (v) if such legend is not required under applicable
requirements of the Securities Act (including, without limitation, controlling
judicial interpretations and pronouncements issued by the Commission). If a
legend is not required pursuant to the foregoing, the Company shall no later
than two (2) business days following the delivery by the Holder to the Company
or the transfer agent (with notice to the Company) of a legended certificate
representing such Exchange Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer, if applicable), together with any other deliveries from the
Holder as may be required above in this Section 4(e), as directed by the Holder,
either: (A) provided that the Company’s transfer agent is participating in the
DTC Fast Automated Securities Transfer Program and such securities are
Conversion Shares, credit the aggregate number of shares of Common Stock to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the Holder, a certificate representing such Exchange Shares that is free from
all restrictive and other legends, registered in the name of the Holder or its
designee. The Company shall be responsible for any transfer agent fees or DTC
fees with respect to any issuance of Exchange Shares and the removal of any
legends with respect to any Exchange Shares in accordance herewith, including,
but not limited to, fees for the opinions of counsel rendered to the transfer
agent in connection with the removal of any legends.

 

f.  Restricted Securities. The Holder understands that: (i) the Exchange Shares
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Holder shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
the Holder, in a form reasonably acceptable to the Company, to the effect that
such Exchange Shares to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration, or (C) the
Holder provides the Company with reasonable assurance that such Exchange Shares
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); and (ii) any sale of the Exchange Shares made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144,
and further, if Rule 144 is not applicable, any resale of the Exchange Shares
under circumstances in which the seller (or the Person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the
Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the Commission promulgated
thereunder.

 

5.  Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Holder:

 

a.  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the “Exchange Documents”) and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and the Company’s shareholders, in accordance
with the rules of The NASDAQ Stock Market LLC, if required, no further action is
required by the Company or the Board of Directors of the Company in connection
therewith. This Agreement has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



   

 

 

b.  Organization and Qualification. Each of the Company and its subsidiaries
(the “Subsidiaries”) are entities duly organized and validly existing and in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted and as presently proposed to be
conducted. Each of the Company and each of its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Exchange Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents. Other than its Subsidiaries, there is no
Person (as defined below) in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest. “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.

 

c.  No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation (as defined below) or other organizational documents
of the Company or any of its Subsidiaries, any capital stock of the Company or
any of its Subsidiaries or Bylaws (as defined below) of the Company or any of
its Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of principal
market in which the Company’s securities are listed (the “Principal Market”)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect.

 

d.  No Consents. Other than the the Listing of Additional Shares Application by
The NASDAQ Stock Market LLC and any approvals required by NASDAQ, neither the
Company nor any Subsidiary is required to obtain any consent from, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under or
contemplated by the Exchange Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
of this Agreement, and neither the Company nor any of its Subsidiaries is aware
of any facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents.

 



   

 

 

e.  Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchange Shares is exempt from registration under the Securities Act. The
Company covenants and represents to the Holder that neither the Company nor any
of its Subsidiaries has received, anticipates receiving, has any agreement to
receive or has been given any promise to receive any consideration from the
Holder or any other Person in connection with the transactions contemplated by
the Exchange Documents.

 

f.   Issuance of Exchange Shares. The issuance of the Exchange Shares is duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof. Upon issuance or conversion in accordance with the Certificate of
Designations, the Conversion Shares, when issued, will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

 

g.  Equity Capitalization. Except as disclosed in the SEC Documents (as defined
below): (i) none of the Company’s or any Subsidiary’s capital stock is subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company or any Subsidiary; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act; (vi) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Exchange Shares; (viii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the in the Company’s filings with the
Commission (the “SEC Documents”) which are not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or could not have a Material Adverse Effect. True, correct and
complete copies of the Company’s Articles of Incorporation, as amended and as in
effect on the date hereof (the “Articles of Incorporation”), and the Company’s
bylaws, as amended and as in effect on the date hereof (the “Bylaws”), and the
terms of all securities convertible into, or exercisable or exchangeable for,
shares of common stock and the material rights of the holders thereof in respect
thereto are incorporated in, or have been disclosed in, the SEC Documents.

 



   

 

 

(h) Shell Company Status. The Company is not an issuer identified in Rule
144(i)(1) of the Securities Act. The Company is, and has been for a period of at
least 90 days, subject to the reporting requirements of Section 13 or Section
15(d) of the Exchange Act.

 

6.  Additional Acknowledgements. The Holder and the Company confirm that the
Company has not received any consideration for the transactions contemplated by
this Agreement. Pursuant to Rule 144 promulgated by the Commission as currently
in effect pursuant to the Securities Act and the rules and regulations
promulgated thereunder as such Rule 144 may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule 144, the holding period of the
Exchange Shares (including the Conversion Shares upon conversion thereof) tacks
back to the Warrant Issuance Date, the original issuance date of the Warrant.
The Company agrees not to take a position contrary to this paragraph.

 

7. Miscellaneous.

 

a.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

 

b.  Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

c.  Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

d.  Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

e.  Notices. Any notice or communication permitted or required hereunder shall
be in writing and shall be deemed sufficiently given if hand-delivered or sent
(i) postage prepaid by registered mail, return receipt requested, or (ii) by
facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.

 

  If to the Company, to:Marathon Patent Group, Inc.   11100 Santa Monica Blvd.,
Ste. 380     

Los Angeles, CA 90025

  Attention: Chief Executive Officer

 

   

 



 

If to Holder, to the address set forth on the signature page of the Holder with
a copy to (which shall not constitute notice):

 

Grushko & Mittman, P.C.

Attn: Edward M. Grushko, Esq.

515 Rockaway Avenue

Valley Stream, NY 11581

 

f.  Expenses. Except as otherwise provided for herein, the parties hereto shall
pay their own costs and expenses in connection herewith.

 

g.  Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 

h.  Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

i.  Reporting Status. For a period of one (1) year from the date hereof, the
Company shall timely file all reports required to be filed with the Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the Company shall continue to timely file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
otherwise no longer require or permit such filings..

 

j.  Pledge of Exchange Shares. The Company acknowledges and agrees that the
Exchange Shares may be pledged by the Holder in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Exchange Shares. The pledge of Exchange Shares shall not be deemed to be a
transfer, sale or assignment of the Exchange Shares hereunder, and if the Holder
effects a pledge of Exchange Shares it shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Exchange Shares may reasonably request in
connection with a pledge of the Exchange Shares to such pledgee by the Holder.

 

k. Listing. The Company shall use reasonable best efforts to promptly secure the
listing or designation for quotation (as the case may be) of all of the
Conversion Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be) (subject to official notice of issuance) (but in
no event later than the date of this Agreement) and shall use reasonable best
efforts to maintain such listing or designation for quotation (as the case may
be) of all Conversion Shares from time to time issuable under the terms of this
Agreement on such national securities exchange or automated quotation system.
The Company shall maintain the Common Stock’s listing or authorization for
quotation (as the case may be) on the Principal Market, The New York Stock
Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market or
the Nasdaq Global Select Market (each, an “Eligible Market”). Neither the
Company nor any of its Subsidiaries shall take any action which could be
reasonably expected to result in the delisting or suspension of the Common Stock
on an Eligible Market. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 7(k).

 

(Signature Pages Follow)

 

   

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 



MARATHON PATENT GROUP, INC.         By:                               Name:  
Title:         HOLDER:         By:                    Name:     Title:    

 

Original Issuance Date of Warrants: ____________

Number of Warrants Exchanged: ______________

Shares of Series E Convertible Preferred Stock Issued: ______________

 

Address for Notices:

 

______________________________________

______________________________________

______________________________________

______________________________________

 

Address for delivery of Exchange Shares:





______________________________________

______________________________________

______________________________________

______________________________________

 



   

 

 

